DETAILED ACTION
Election Acknowledged
Applicants’ election without traverse the invention of Group I encompassing claims 1-15 is acknowledged. The restriction is made final without traverse. 
Claims 1-20 are pending, claims 16-20 are withdrawn as being directed to nonelected species and claims 1-15 are presented for examination on the merits.
The following rejections are made.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-5, 8 and 10 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Wu et al. (Current Applied Phys, 14, 2014, 1470-1475)
Wu discloses monodisperse bovine serum albumin (BSA) (a biomolecule and protein) (see instant claims 8 and 10) conjugated zinc oxide (see instant claims 3-5) nanoparticles (see Title). The Examiner is interpreting the “conjugated” language to be the same as “coated”.  The nanoparticles are to have a particle size of 10 nm (see page 1472) (see instant claim 2). 
Thus, Wu discloses a composition comprising at least one cargo delivery particle wherein the particle comprises a core (ZnO) and a shell (BSA) where the core comprises at least one metal micronutrient (zinc) wherein the shell comprises a coating material (BSA) and at least one cargo disposed on the shell of the cargo delivery particle (BSA).
The requirement that the composition be “for systemic delivery of at least one cargo in a vascular plant”, this is an intended use and carries no patentable weight in the claims as constructed. See MPEP 2111.02(II).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wu et al. (Current Applied Phys, 14, 2014, 1470-1475) in view of Neto et al. (Protein J, 2011, 30, 340-350), Yang et al. (US 2017/0246353) and Hamed et al. (Int J Adv Res Biol Sci, 2(12), 2015, 45-59).
Wu teaches an antibacterial particles composition of monodisperse bovine serum albumin (BSA) (a biomolecule and protein) (see instant claims 8 and 10) conjugated zinc oxide (see instant claims 3-5) nanoparticles (see Title). The Examiner is interpreting the “conjugated” 
In all, Wu provides an antibacterial composition comprising at least one cargo delivery particle wherein the particle comprises a core (ZnO) and a shell (BSA) where the core comprises at least one metal micronutrient (zinc) wherein the shell comprises a coating material (BSA) and at least one cargo disposed on the shell of the cargo delivery particle (BSA).
The requirement that the composition be “for systemic delivery of at least one cargo in a vascular plant”, this is an intended use and carries no patentable weight in the claims as constructed. See MPEP 2111.02(II).
Wu fails to teach the at least one cargo as comprising 2S-albumin.
Neto is directed to novel antimicrobial agents. It is taught that proteins of the 2S albumin family are useful in providing protection against unwanted pathogens (see Abstract and Conclusion). Thus, it would have been obvious to modify Wu’s antimicrobial composition to further include 2S albumin proteins in the albumin coating layer with a reasonable expectation for success in imparting additional antimicrobial activity to the final composition. Combining prior art elements according to known methods to yield predictable results is indicia of obviousness. See MPEP 2143(I)(A). See also MPEP 2144.60(I).
Wu and Neto fail to teach the coating as comprising a hydrophilic material such as acetylcysteine, salicylate, caffeine or a combination thereof.
Yang provides an antimicrobial nitric-oxide generating composition that possess a coating of acetylcysteine (see claim 16) (see instant claim 7) wherein the coating may be applied on to the surface of a zinc oxide nanoparticle (see claim 18).  
Hamed teaches that N-acetylcystein substantially enhances the antimicrobial activity of zinc oxide nanoparticles against multidrug resistant pathogens (see Title, Abstract and Conclusion). 
It would have been obvious to modify Wu and Neto such that the coating of the zinc oxide containing antimicrobial particles comprised acetylcysteine in the coating layer (as taught by Yang) with a reasonable expectation for success in substantially enhancing the antimicrobial activity of the zinc oxide contained in the core of the particle (see Haned). Use of a known technique to improve similar products in the same way is evidence of obviousness. See MPEP 2143(I)(C).
The requirement that the composition be “for systemic delivery of at least one cargo in a vascular plant” or that the antimicrobial treatment is for “suppressing or preventing a plant pathogen in planta” (see instant claims 1 and 12-14), these are intended use limitations and they carry no patentable weight in the claims as constructed as they provide a potential means for use but fail to further limit the composition or structure of the claimed composition. See MPEP 2111.02(II).
Therefore, the invention as a whole is prima facie obvious to one of ordinary skill in the art at the time the invention was filed, as evidenced by the references, especially in absence of evidence to the contrary.




Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KYLE A PURDY whose telephone number is (571)270-3504.  The examiner can normally be reached from 9AM to 5PM.
 If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Bethany Barham, can be reached on 571-272-6175. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).


/KYLE A PURDY/Primary Examiner, Art Unit 1611